 Case: 1:20-cv-05338 Document #: 86 Filed: 03/29/21 Page 1 of 1 PageID #:2398

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

XYZ Corporation
                                                          Plaintiff,
v.                                                                     Case No.:
                                                                       1:20−cv−05338
                                                                       Honorable John J.
                                                                       Tharp Jr.
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 29, 2021:


        MINUTE entry before the Honorable John J. Tharp, Jr:The motion for leave to file
a motion for reconsideration, or in the alternative, clarification of court's order instanter as
amicus curiae [84] is denied and, accordingly the Clerk is directed to strike the amici's
motion itself, docketed at [85] from the docket. Amici have not demonstrated that they
have standing to bring a motion for reconsideration. They are not parties in this case and
are not bound by or otherwise subject to the Judgment Order at issue. The mere fact that
amici believe the Judgment to have been entered in error does not provide a basis for them
to participate in this particular action. The Judgment Order applies only to two partiesthe
plaintiff and defendant Yoyolyand otherwise has no precedential effect. Should amici face
a challenge to personal jurisdiction over a defendant based on similar facts, this Judgment
will not preclude them from making any argument, or presenting any evidence, they deem
appropriate. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
